Citation Nr: 1739102	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder manifested by blackout spells and dizziness (also claimed as bad nervous/being afraid/nerve stress strain of being under pressure).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  A June 1990 Board decision denied the claim of service connection for a psychiatric disability manifested by blackout spells and dizziness.

2.  Since the final June 1990 Board decision, the evidence submitted or received by VA is new, but it is not material.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision that denied service connection for a psychiatric disability manifested by blackout spells and dizziness is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(b), 20.1100 (2016).

2.  The evidence received since the June 1990 Board decision is not new and material.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

Under the duty to assist, a VA medical examination or opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  No new and material evidence has been presented to reopen the claim for nervous condition manifested by blackout spells and dizziness.  Thus, VA does not have an obligation to provide the Veteran with a VA examination the unopened claim.

II.  Merits of the New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

The Veteran contends that new and material evidence with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder manifested by blackout spells and dizziness (also claimed as bad nervous/being afraid/nerve stress strain of being under pressure) entitles him to have the matter reopened.  After reviewing the pertinent medical and lay evidence of record, the Board finds that no new and material evidence has been received, and as such the petition to reopen the claim is denied.
In the current claim on appeal, the Veteran seeks to reopen service connection for an acquired psychiatric disorder, to include a nervous disorder manifested by blackout spells and dizziness.  In a June 1990 Board decision, service connection for a psychotic disability manifested by blackouts and dizziness was denied.  The Veteran did not initiated a timely appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156 (b), 20.1100.

Since the last denial, VA obtained new VA treatment records as well as private treatment records and medication labels.  The private treatment records note normal psychiatric affect in March 2010 and a negative finding for anxiousness in October 2010.  Screenings for depression and post-traumatic stress disorder (PTSD) in March 2011 were negative.  During a general physical evaluation in May 2011, the Veteran denied depression and anxiety.  The medication labels submitted are for antidepressants and mental/mood problems.

The private and VA treatment records reflect his continued psychiatric treatment and medication, but again, the records fail to show that the Veteran's disability, which pre-existed service, was aggravated by or caused by military service.

In sum, new and material evidence has not been received because the evidence continues to fail to show that the Veteran's disability was aggravated or caused by military service.

The Board has considered the evidence in light of the low threshold for finding new and material evidence, but it finds that the evidence pertaining to the service connection for nervous condition manifested by blackout spells and dizziness (also claimed as bad nervous/being afraid/nerve stress strain of being under pressure) issue is not material, as it does not go to the previously unestablished fact (here, in-service incurrence/aggravation). See Shade, 24 Vet. App. at 117; 38 C.F.R. 
§ 3.156(a).  As such, the petition to reopen is denied.



ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder, to include a nervous disorder manifested by blackout spells and dizziness (also claimed as bad nervous/being afraid/nerve stress strain of being under pressure) is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


